Title: Preliminary Articles of Peace: First Draft Treaty, [5–7 October 1782]
From: Oswald, Richard,Jay, John,Franklin, Benjamin
To: 


[October 5–7, 1782]
Articles agreed upon, by & between Richard Oswald Esqr. the Commissioner of his Britannic Majesty for treating of Peace with the Commissioners of the United States of America, on the behalf of his said Majesty on the one part, and Benjn. Franklin, John Jay [blank] of the Commissioners of the said States for treating of Peace with the Commissioner of his said Majesty on their behalf, on the other part. To be inserted in, & to constitute the Treaty of Peace propos’d to be concluded between the Crown of Great Britain and the said United States. But which Treaty is not to be concluded, untill his Britannic Majesty shall have agreed to the Terms of Peace between France and Britain, proposed or accepted by his most Christian Majesty; and shall be ready to conclude with him such Treaty accordingly. It being the Duty and Intention of the United States, not to desert their ally, but faithfully and in all things to abide by, and fulfil their Engagements with his most Christian Majesty.
Whereas reciprocal Advantages & mutual Convenience are found by Experience, to form the only permanent Foundation of Peace and Friendship between States, it is agreed to frame the Articles of the proposed Treaty, on such Principles of liberal equality and Reciprocity, as that partial Advantages (those seeds of Discord) being excluded, such a beneficial & satisfactory intercourse between the two Countries may be established, as to promise & secure to both the Blessings of perpetual Peace & Harmony.
1.
  His Britannic Majesty acknowledges the said United States viz, Newhampshire, Massachusetts Bay, Rhode Island & Providence Plantations, Connecticut, New York, New Jersey, Pensylvania, Delaware, Mariland, Virginia, North Carolina, South Carolina and Georgia, to be free, Sovereign & independent States; That he treats with them as such; and for himself his Heirs & Successors relinquishes all Claims to the Government Propriety and territorial Rights of the same, and every part thereof. And that all Disputes which might arise in future on the Subject of the Boundaries of the said United States, may be prevented, it is hereby agreed and declared, that the following are, and shall remain to be their Boundaries, Viz:
The said States are bounded North, by a Line to be drawn from the Northwest Angle of Nova Scotia, along the high Lands which divide those Rivers which empty themselves into the River St. Laurence, from those which fall into the Atlantic Ocean, to the northernmost head of Connecticut River, thence down allong the Middle of that River, to the forty fifth Degree of North Latitude, and thence due west in the Latitude forty five Degrees North from the equator, to the Northwestermost Side of the River St. Lawrence, or Cadaraquii; thence straight to the South End of the Lake Nipissing, and thence Streight to the Source of the River Mississippi: West, by a line to be drawn along the Middle of the River Mississipi from its Source, to where the said Line shall intersect the thirty first Degree of North Latitude. South by a Line to be drawn due east from the termination of the Line last mentioned, in the latitude of thirty one Degrees North of the Equator to the Middle of the River appalachicola or Catahouchi, thence along the middle thereof to its Junction with the flint River; thence Straight to the head of St. Mary’s River; and thence down along the middle of St. Mary’s River to the Atlantic Ocean. And East, by a Line to be drawn along the middle of St. John’s River, from its Source, to its Mouth in the Bay of Fundy; comprehending all Islands within twenty Leagues of any Part of the Shores of the United States, and lying between Lines to be drawn due East from the points where the aforesaid Boundaries between Nova Scotia on the one Part, and East Florida on the other, shall respectively touch the Bay of Fundy and the Atlantic Ocean.
  (2)
  From and immediately after the Conclusion of the proposed Treaty, there shall be a firm and perpetual Peace, between his Britannic Majesty and the said States; and between the Subjects of the One & the Citizens of the other. Wherefore all Hostilities both by Sea and Land, shall then immediately cease; All Prisoners on both Sides shall be set at Liberty; and his Britannic Majesty shall forthwith and without causing any Destruction withdraw all his Armies Garrisons and Fleets from the said United States and from every post, Place & Harbour within the same; leaving in all Fortifications the American Artillery that may be therein. And shall also order and cause all Archives, Records, Deeds and Papers belonging to either of the said States or their Citizens, which in the Course of the War may have fallen in to the hands of his officers, to be forthwith restored and delivered to the proper States and Persons to whom they belong.
  3
  That the Subjects of his Britannic Majesty and People of the said United States, shall continue to enjoy unmolested the Right to take fish of every kind, on the Banks of Newfoundland and other Places where the Inhabitants of both Countries used formerly, Viz: before the last War between France and Britain, to fish; and also to dry & cure the same, at the accustomed places, whether belonging to his said Majesty, or to the United States: And his Britannic Majesty, and the said United States will extend equal Priviledges and Hospitality to each other’s Fishermen, as to their own.
  4.
  That the Navigation of the River Mississipi from its Source to the Ocean shall for ever remain free & open, and that both there and in all Rivers, Harbours, Lakes, Ports and Places, belonging to his Britannic Majesty, or to the United States, in any Part of the World, the Merchants and Merchant Ships of the one and the other shall be received, treated and protected like the Merchants and Merchant Ships of the Sovereign of the Country. That is to say, the British Merchants & Merchants Ships on the one hand, shall enjoy in the United States & in all Places belonging to them, the same Protection & commercial Priviledges, & be liable only to the same Charges & Duties, as their own Merchants & Merchant Ships. And on the other hand, the Merchants & Merchant Ships of the United States shall enjoy in all Places belonging to his Britannic Majesty, the same Protection & commercial Priviledges & be liable only to the same Charges & Duties as British Merchants & Merchant Ship Saving always to the chartered trading Companies of Great Britain, such exclusive Use & Trade of their respective Posts & Establishments as neither the other subjects of Great Britain, nor any the most favoured Nation participates in.

N.B. Mr. Oswald objecting to the Eastern Boundary of the United States as described in the first Article it was agreed to substitute the following vizt.
East by Nova Scotia the true Line between which & the United States shall be settled by Commissioners as soon as conveniently may be after the War.

